r//~.~ ' ‘ Case 4:19-€4-00232 Document 7 Filed on 04/04/19 in TXSD Page 1 of 1

A_O 83 (Rev. 06/09) Summons in a Criminal Case

UNITED STATES DISTRICT CoURT

  

 

forthe lelg.&lll?f 44 Pl‘ll£~ iii
Sourh@m District OfT<~>><as 399 4 4445944 44454. 3/4>4
United states cf America )
Richar;'oarza §
§ case No. 4;19-cr-00232-01 \[_///Q..CQ/-<U oTJS-of
Defendm §

SUMMONS IN 'A CRIMINAL CASE

YOU ARE SUMMONED to appear before the United States district court at the time, date, and place set forth
below to answer to one or more offenses or violations based on the following document filed With the court:

'v/ Indictment ' Superseding Indictment ' lnformation 'MSuperseding Inforrnation ' Complaint

Probation Violation`Petition ' Supervised Release Violation Petition ' Violation Notice ' Order of Court

 

United States District
Place: 515 Rusk St_ Courtroom No.: 703

Houston, Tx 77002

 

 

 

Date and Time; April 15, 2019 @ lO:OOam

 

 

This offense is briefly described as follows:

CtS. l CONSPIRACY United States Couns
Cts. 2-3 THEFT CONCERNING RECEIVING FEDERAL FUNDS SOu'fhern District of Texas
Cts. 4-6 WIRE FRAUD 4 F l L E D

Cts. 7-8 ENGAGING IN MONETARY TRANSACTIONS

APR 11 2019

David J. Brad|ey, Clerk of Court

Contact the Pretrial Services A enc at 713 250- 5218 immedi e after recei t of this summons
pate 04/04/2019 M¢`_

l lqs`fsulng ojj€cer 's slgnature
H. Lerrna, Deputy Clerk

 

 

 

Printea' name and title

 

I declare under penalty of perjury that l have:

)'<Executed and returned this summons ' Returned this summons unexecuted

Date: L/[ g 913 [o\@[ l § ({/ Wny/

% // Server’ s signature

1915 W/ MY °”7£. ”“‘°"4“/ ,)°'éww dam wm
/l/I _, tec/par @ F<Q,}S’/<¢, ky Primedname and¢itle
F-'y zwe“/ 44494444,53>@ won

 

